DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 3-8, 12-15, and 17-20 in the reply filed on 5/24/22 is acknowledged.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakade et al. (WO 2011158456) in combination with Miyagi et al. (US pat 5506755).
With respect to claim 1, Nakade et al. teach a laminated substrate comprising: 
a laminate having a first main surface (top) and a second main surface (bottom), and including a plurality of ceramic layers; 
via conductors V 10d provided inside the laminate; 
a terminal electrode 12 provided on the first main surface (top); and 
a land electrode 14A, 13A and 14B,13B for mounting an electronic component, the land electrode being provided on the second main surface, 
wherein: the land electrode has at least one first land electrode 14A,13A and at least one second land electrode 14B,13B, the second land electrode having a larger area than the first land electrode; 
the first land electrode has a bump electrode provided on one of the via conductors exposed from the second main surface of the laminate, and a first plating layer provided on a surface of the bump electrode; 
the second land electrode 14B,13B has a membrane electrode 13B provided on at least one of other ones of the via conductors exposed from the second main surface of the laminate and having a bonding surface to one of the layers laminated on a side closest to the second main surface of the laminate, and a second plating layer 14B provided on a surface of the membrane electrode; and 
a height of the first land electrode is higher than a height of the second land electrode.  
Nakade et al. teach the laminated substrate but fail to teach the laminated substrate is laminated ceramic layers
Miyagi et al. teach the use of a wiring substrate comprises of laminated ceramic layers. See col. 4, lines 35-55.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Miyagi et al. into the device Nakade et al. to achieve high speed operation and high reliability. See col. 4, lines 35-55.
With respect to claim 3, Nakade et al. in combination with Miyagi et al. teach wherein a main component of the one of the via conductors provided under the first land electrode is identical with a main component of the bump electrode of the first land electrode.  
With respect to claim 4, Nakade et al. in combination with Miyagi et al. teach components of the one of the via conductors provided under the first land electrode are identical with components of the bump electrode of the first land electrode.  
With respect to claim 7, Nakade et al. in combination with Miyagi et al. teach on the second main surface of the laminate, the first land electrode has a circular planar shape and the second land electrode has an oval planar shape.  
With respect to claim 12, Nakade et al. in combination with Miyagi et al. teach on the second main surface of the laminate, the first land electrode has a circular planar shape and the second land electrode has an oval planar shape. 
 With respect to claim 13, Nakade et al. in combination with Miyagi et al. teach on the second main surface of the laminate, the first land electrode has a circular planar shape and the second land electrode has an oval planar shape. 
Allowable Subject Matter
Claims 5, 6, 8, 14-15, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814